         Case 5:20-cv-00307-TES Document 69 Filed 06/21/21 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF GEORGIA
                                     MACON DIVISION

 HANS OWENS,

        Plaintiff,

 v.

 PERDUE FOODS, LLC., A Corporation,
                                                           CIVIL ACTION NUMBER:
        Defendant and Third-Party Plaintiff,
                                                                5:20-cv-00307-TES
 v.

 THE VINCIT GROUP d/b/a QSI INC.,

        Third-Party Defendant,



                     PROPOSED SCHEDULING AND DISCOVERY ORDER


       The parties held a Rule 26(f) conference on June 11, 2021. In accordance with the Court’s

Order [Doc. #67] dated June 7, 2021, the parties to this action conferred and jointly developed this

Proposed Scheduling and Discovery Order (the “Proposed Order”) containing deadlines and

limitations as follows:

I.     Nature of the Case:

       Plaintiff’s Complaint alleges negligence against the Defendant Perdue Foods, LLC. for

failure to isolate and verify isolation of power to a machine Plaintiff was cleaning when he was

injured. Other parties and claims may be added should Plaintiff determine the design of the subject

machine was also causal in the incident.




                                                                                                  1
        Case 5:20-cv-00307-TES Document 69 Filed 06/21/21 Page 2 of 11




       Defendant Perdue Foods LLC denies Plaintiff's claims of negligence and alleges Third-

Party Defendant, The Vincit Group is obligated to indemnify, hold harmless and defend Defendant

Perdue Foods, LLC

II.    Counsel of Record:

       The following individually named attorneys are designated lead counsel for the parties:

       Please include all relevant contact information for each lead counsel or pro se litigant,

including mailing address, phone number, facsimile number, and email address.

       For the Plaintiff:

       Kendall C. Dunson
       BEASLEY, ALLEN, CROW, METHVIN, PORTIS & MILES, P.C.
       P.O. Box 4160
       Montgomery, AL 36103
       334/269-2343 (ph)
       Kendall.dunson@beasleyallen.com

       Caroline W. Herrington
       Lauren M. Childs
       ADAMS, JORDAN & HERRINGTON, P.C.
       577 Mulberry St., Ste. 1250
       Macon, GA 31202
       478/743-2159 (ph)
       cherrington@adamsjordan.com
       lchilds@adamsjordan.com

       For the Defendant/Third-Party Plaintiff, Perdue Foods LLC:

       James H. Fisher, II
       Tiffany R. Winks
       Austin Atkinson
       HALL BOOTH SMITH, P.C.
       191 Peachtree Ste. 2900,
       Atlanta, GA 30303
       (404) 954-5000
       jfisher@hallboothsmith.com
       twinks@hallboothsmith.com
       aatkinson@hallboothsmith.com




                                                                                                 2
         Case 5:20-cv-00307-TES Document 69 Filed 06/21/21 Page 3 of 11




       For the Third-Party Defendant, The Vinit Group:

       Mathew D. Brownfield
       J. Scott McDearman
       GRANT, KONVALINKA & HARRISON, P.C.
       633 Chestnut Street, Suite 900
       Chattanooga, TN 37450-0900
       (423) 756-8400
       SMcDearman@gkhpc.com
       Mbrownfield@gkhpc.com

III.   Complaint and Answer filing dates:

       Complaint was filed:                                  August 5, 2020

       Perdue Foods, LLC Answer was filed:                   August 27, 2021

       The Vincit Group Answer was filed:                    May 14, 2021

IV.    Discovery Deadlines:

       A.      Time for Discovery

       The parties hereby request 9 months to conduct discovery due to the complex nature of the

case, COVID limitations and the likelihood of adding additional parties to the litigation. Discovery

closing March 21, 2022.

       B.      Scope of Discovery

       Discovery will be needed on liability and damages. The parties request that fact discovery

be completed before expert witnesses are disclosed.

       C.      Electronically Stored Information

       At this time, the parties do not anticipate any issues with respect to electronically stored

information.

       D.      Privilege Claims

       If any document is withheld from production under a claim of privilege or other exemption

from discovery, the party so objecting shall state the title and nature of the document, and furnish

                                                                                                  3
         Case 5:20-cv-00307-TES Document 69 Filed 06/21/21 Page 4 of 11




a list signed by the attorney of record giving the following information with respect to each

document withheld:

       (a) the name and title of the author and/or sender and the name and title of the recipient;

       (b) the date of the document's origination;

       (c) the name of each person or persons (other than stenographic or clerical assistants)

participating in the preparation of the document);

       (d) the name and position, if any, of each person to whom the contents of the documents

have been communicated by copy, exhibition, reading or substantial summarization;

       (e) a statement of the specific basis on which privilege is claimed and whether or not the

subject matter or the contents of the document is limited to legal advice or information provided

for the purpose of securing legal advice; and

       (f) the identity and position, of the person or persons supplying the attorney signing the list

with the information requested in subparagraphs above. The nature of the claim or privilege

asserted; and the part or portion of the document for which the privilege is asserted. You are

requested to provide a “privilege log” or list identifying with particularity, as stated above, any

document withheld on the basis of privilege. See Fed. R. Civ. P. 16(b)(3)(B)(iv), 26(f)(3)(D).

       E.      Witnesses to be Deposed

       At this time the parties anticipate depositions will be necessary for the Plaintiff,

Defendant(s), agents and employees of the Defendant(s), medical professionals, any disclosed

experts and any witnesses identified in discovery.

       F.      Expert Witnesses

               1.     Designation of Experts




                                                                                                     4
         Case 5:20-cv-00307-TES Document 69 Filed 06/21/21 Page 5 of 11




        The Plaintiff must disclose the identity of any expert witness on or before December 13,

2021. The Defendant must disclose the identity of any expert witness on or before January 21,

2022.

               2.      Expert Reports

        Expert reports shall comply with Federal Rule of Civil Procedure 26(a)(2)(B). Any

supplemental expert reports must be served on or before February 21, 2022.

        G.     Discovery Limitations or Need for Protective Order

        The parties agree that requests for admission that are propounded solely to authenticate

documents as provided for under Federal Rule of Civil Procedure 36(a)(1)(B) are excluded from

Local Rule 36's limitation on the number of requests to admit that can be propounded.

        The parties agree they are allowed to propound a maximum of 40 Interrogatories and

Requests for Production. A party seeking to exceed this limitation must first confer with counsel

for the opposing party before seeking Court intervention.

        Plaintiff would like to inspect the chiller machine that caused his injury in order determine

the manufacturer of the machine and determine whether the manufacturer should be added as a

party Defendant.    Plaintiff is working with Defendant Perdue Foods, LLC to schedule an

inspection.

        H.     Discovery Disputes

        Before moving for an order relating to discovery, including motions to compel or contested

motions for protective orders, the movant must contact Cheryl Collins, Courtroom Deputy

(478.752.2603) to request a telephone conference with the Court.

V.      Time for Filing Motions:

        A.     Motions to Amend the Pleadings or to Join Parties



                                                                                                   5
          Case 5:20-cv-00307-TES Document 69 Filed 06/21/21 Page 6 of 11




        All motions by Plaintiff seeking to amend his pleadings or to join parties must be filed no

later than August 2, 2021. Defendant(s) shall have 15 days thereafter to file all motions seeking to

amend its pleadings or to join parties.

        B.      Dispositive Motions

        All dispositive motions must be filed no later than 30 days after the expiration of discovery

in this case.

        C.      Daubert Motions

        All Daubert motions must be filed no later than 30 days after the expiration of discovery

in this case.

VI.     Certification of the Parties and Counsel:

        The Parties, by the signature of counsel below, certify they have conferred and discussed

the nature and basis of their claims and defenses and the possibilities for prompt settlement or

resolution of the case, pursuant to Local Rule 26(a).

        Counsel further certify they have read the Court’s Rules 16 and 26 Order. All counsel of

record shall digitally sign below.

        Respectfully submitted this the 21st day of June, 2021.

                                                   HALL BOOTH SMITH, P.C.


 191 Peachtree Street, NE, Suite 2900
 Atlanta, Georgia 30303                            ___/s/ Tiffany R. Winks________________
 Phone: (404) 954-5000                             James H. Fisher, II
 Fax: (404) 954-5020                               Georgia Bar No. 261850
 jfisher@hallboothsmith.com                        Tiffany R. Winks
 twinks@hallboothsmith.com                         Georgia Bar No. 626413
                                                   Attorneys for Defendant




                                                                                                   6
       Case 5:20-cv-00307-TES Document 69 Filed 06/21/21 Page 7 of 11




                                       BEASLEY, ALLEN, CROW, METHVIN,
                                       PORTIS & MILES, P.C.


P.O. Box 4160                          __/s/ Kendall C. Dunson______________
Montgomery, Alabama 36103              Kendall C. Dunson, Esq.
Phone: 334-269-2343                    GBN: 234663
Kendall.dunson@beasleyallen.com        Attorney for Plaintiff


                                       ADAMS, JORDAN & HERRINGTON


                                       __/s/ Caroline W. Herrington___________
577 Mulberry Street, Suite 1250        Caroline W. Herrington, Esq.
Macon, Georgia 31202-0928              GBN: 153008
Phone: 478-743-2159                    Attorney for Plaintiff
Fax: 478-743-4938
cherrington@adamsjordan.com

                                       GRANT, KONVALINKA & HARRISON,
                                       P.C.


                                       __/s/ J. Scott McDearman______________
633 Chestnut Street, Ste. 900          J. Scott McDearman, Esq.
Chattanooga, TN 37450-0900             GBN: 784166
423-756-8400 (ph)                      Attorney for Third-Party Defendant The Vincit
smcdearman@gkhpc.com                   Group, d/b/a QSI




                                                                                   7
        Case 5:20-cv-00307-TES Document 69 Filed 06/21/21 Page 8 of 11




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

 HANS OWENS,

        Plaintiff,

 v.

 PERDUE FOODS, LLC., A Corporation,
                                                       CIVIL ACTION NUMBER:
        Defendant and Third-Party Plaintiff,
                                                           5:20-cv-00307-TES
 v.

 THE VINCIT GROUP d/b/a QSI INC.,

        Third-Party Defendant,



                      [Proposed] ORDER GRANTING PROPOSED
                       SCHEDULING AND DISCOVERY ORDER


       The Court, having reviewed the information contained in the Proposed Scheduling and

Discovery Order completed and filed jointly by the parties to this action, hereby ADOPTS the

parties’ plan and MAKES IT THE ORDER OF THE COURT.

       SO ORDERED, this _______ day of __________________, 2021.




                                                                                          8
       Case 5:20-cv-00307-TES Document 69 Filed 06/21/21 Page 9 of 11




Prepared by:                      THE HON. TILMAN E. SELF, III, JUDGE
Kendall C. Dunson, Esq.           U.S.D.C MIDDLE DISTRICT OF GEORGIA,
Georgia Bar No. 234663            MACON DIVISION
BEASLEY, ALLEN, CROW,
METHVIN, PORTIS & MILES,
P.C.
P.O. Box 4160
Montgomery, Alabama 36103
Phone: 334-269-2343
Kendall.dunson@beasleyallen.com




                                                                        9
        Case 5:20-cv-00307-TES Document 69 Filed 06/21/21 Page 10 of 11




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

 HANS OWENS,

         Plaintiff,
 v.

 PERDUE FOODS, LLC., A Corporation,

         Defendant and Third-Party Plaintiff,                CIVIL ACTION NUMBER:
 v.
                                                                 5:20-cv-00307-TES
 THE VINCIT GROUP d/b/a QSI INC.,

         Third-Party Defendant,



                                  CERTIFICATE OF SERVICE


       I hereby certify that I have filed a copy of the foregoing PROPOSED SCHEDULING

AND DISCOVERY ORDER using the Court’s ECF/CM E-file system, which will send

notification of such filing to the following parties listed below this 21st day of June, 2021.



                                                       ___/s/ Kendall C. Dunson_______________
                                                       KENDALL C. DUNSON
                                                       Georgia Bar No. 234663
       James H. Fisher
       Tiffany R. Winks
       Austin Atkinson
       HALL BOOTH SMITH, P.C.
       101 Peachtree Street NE, Ste. 2900
       Atlanta, GA 30303
       (404) 954-5000 (ph)
       jfisher@hallboothsmith.com
       twinks@hallboothsmith.com
       aatkinson@hallboothsmith.com
       Attorneys for Defendant Perdue Foods, LLC



                                                                                                 10
Case 5:20-cv-00307-TES Document 69 Filed 06/21/21 Page 11 of 11




J. Scott McDearman
GRANT, KONVALINKA
  & HARRISON, P.C.
633 Chestnut Street, Ste. 900
Chattanooga, TN 37450-0900
423-756-8400 (ph)
smcdearman@gkhpc.com
Attorney for Third-Party Defendant
  The Vincit Group, d/b/a QSI




                                                                  11
